Citation Nr: 0800465	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
acne vulgaris of the face, neck and back.  







ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1984 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Washington D.C. and Roanoke, Virginia, 
respectively.  In April 2004, the veteran was awarded service 
connection for acne vulgaris with a noncompensable rating.  
In July 2006, the RO awarded the veteran a 10 rating for his 
acne vulgaris, effective July 1, 2004.

The Board first considered this appeal in December 2006 and 
remanded the claim for a VA examination, including a request 
that photographs of the veteran's scars be taken.  The 
requested action was taken and the appeal was returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has minimal superficial scarring on his 
cheeks, but no scars on his chest, back or neck.  

3.  The veteran's facial scars account for 15 percent of 
exposed surface area and 2 percent of his total body surface 
area.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for acne vulgaris of the face, neck and back have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.118, Diagnostic Codes 7800, 7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

One aspect of this appeal arises from a notice of 
disagreement with the initial rating following the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, and further VCAA 
notice is generally not required.  Dingess v. Nicholson, 19 
Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  In the veteran's notice of disagreement, he 
noted that his acne was severe at times and his symptoms were 
not evident at his April 2004 VA examination.  In his 
substantive appeal, the veteran advised that his acne 
vulgaris should be evaluated at a 30 percent rating as he met 
the criteria for such a rating.  Subsequent to his notice of 
disagreement and substantive appeal, he underwent two VA 
examinations to determine the severity of his disability.  In 
light of the foregoing, the Board finds that the notice error 
did not affect the essential fairness of the adjudication.  
There has been no prejudice from the notice error.  The 
veteran had an opportunity to participate effectively in the 
processing of his claim.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2004 VCAA notice was given prior 
to the appealed AOJ decision, dated in April 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and characteristics of his 
disability, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  In fact, the veteran submitted a letter in March 2006 
indicating that he had no further evidence to submit in 
support of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks a rating in excess of 10 percent for acne 
vulgaris.  He contends that his disability warrants at least 
a 30 percent rating due to a history deep inflamed nodules 
and pus-filled cysts on his face, back and head.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999)

Diagnostic Code 7828, provides a noncompensable rating for 
superficial acne (comedones, papules, pustules and 
superficial cysts) of any extent; a 10 percent rating where 
there is deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck; and a 30 percent 
rating where there is deep acne affecting 40 percent or more 
of the face and neck.  Or the veteran's disability could be 
rated as disfigurement of the head, face, or neck or under 
Diagnostic Code 7800, depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7828.

The veteran is currently assigned a single 10 percent rating 
for acne vulgaris under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  A 10 percent rating is assigned when there is one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are (1) scar five or more inches in length; 
(2) scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993). The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

During service, the veteran was diagnosed as having and 
treated on numerous occasions for acne vulgaris.  His service 
medical records (SMRs) reflected the veteran's use of topical 
and oral medications to treat his condition.  The SMRs also 
noted that the veteran experienced scarring as a result of 
the acne.  In the veteran's detailed August 2003 physical 
examination report, the veteran's in-service history of acne 
was listed and it was noted that at the time of the 
examination, he had no current problems with acne.  In the 
veteran's less detailed January 2004 discharge medical 
examination, he listed acne as a condition for which he would 
be seeking VA benefits.  

In April 2004, prior to his discharge from service, the 
veteran underwent VA examination.  He was diagnosed as having 
acne with lesions on the face, back and on the back of his 
neck.  That same month, the veteran was awarded service 
connection for acne with a noncompensable rating based upon 
the findings of the VA examination.  

In April 2005, the veteran underwent another VA examination.  
He related a 20 year history of acne resulting in scarring of 
the face, back and back of neck.  The veteran advised that he 
had occasional monthly acne flare ups, usually on the back of 
his neck.  He advised that these flare ups typically lasted 
two days and he treated them with topical medications.  Upon 
an examination of the skin, the physician found small, hidden 
scars covering 60 percent of the sun-exposed areas examined.  
She noted that the scars were not disfiguring and were 
noticeable only upon close examination.  She diagnosed the 
veteran as having scarring on the face and back of neck.

In July 2006, the RO increased the veteran's rating for acne 
vulgaris to 10 percent, effective July 1, 2004.  The RO found 
that the pitting scars covering the veteran's face qualified 
as one characteristic of disfigurement under Diagnostic Code 
7800.

In June 2007, the veteran underwent an additional VA 
examination, which included color photographs of his face and 
neck.  The veteran advised that he was not currently 
undergoing treatment for his condition.  The physical 
examination revealed minimal, superficial facial scarring on 
the cheeks.  The examiner noted no scars on the veteran's 
chest, back or neck.  He did note, however, that the scarring 
from the acne covered 15 percent of the exposed surface area 
and 2 percent of the total body surface area.  

Given the evidence as outlined above, the Board finds that 
the evidence does not meet the criteria for a rating higher 
than 10 percent for the veteran's acne vulgaris.  The 
veteran's disability does not warrant a compensable rating 
under Diagnostic Code 7828 as his acne is superficial and 
there was no finding that his acne was deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck as contemplated by the 10 
percent rating.  

The veteran's scarring does meet the criteria for a 10 
percent rating under Diagnostic Code 7800 as his scars 
represent one characteristic of disfigurement, as listed 
above.  The April 2004 VA examination did not include on note 
on the presence of scars on the veteran's face, neck and 
back, rather the examiner merely noted lesions on the 
veteran's face back and neck.  In April 2005, the veteran's 
scarring was assessed as nondisfiguring and unnoticeable 
unless upon close inspection.  The veteran's scarring, 
however, does not meet the criteria for a higher rating under 
Diagnostic Code 7800 as he does not have two or three 
characteristics of disfigurement, nor does he have visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features.  Therefore, the 
veteran's request for a rating higher than 10 percent for 
acne vulgaris is denied.  


ORDER

An initial rating higher than 10 percent for acne vulgaris is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


